EXHIBIT Business Contract/Plan.Please keep it confidential.Author: EastBridge Investment Group Corp Only limited for the internal use of authorized parties: Author (Should the authorized party does not agree with the obligations of confidentiality, the author should be immediately informed.All versions of the document should be returned and destroyed) US Listing Agreement Contract No.: 031v2 Party A: (“Party A”), Foshan Jinkuizi Technology Limited Company, and the actual holding companies of Party A as requested by Party A Party C: All the companies controlled and requested to be listed by Party A. Legal address of Party A: No.383, Mingchengzhen Chen’er Road, Gaoming District, Foshan
